Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amended drawings were received on 04/26/2022.  These drawings are acceptable, and have been entered.
Applicant’s arguments with respect to the 35 USC 112(b) rejection of claims 1-19 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 04/26/2022 with regard to the prior art rejection of claim 1 (and claims dependent thereupon) have been fully considered but they are not persuasive.  
Applicant relies upon the previous indication of allowable subject matter in claim 14 as a basis for arguing that amended claim 1 is allowable.  The indication of the allowable subject matter in claim 14 however was in large part due to the presence of the “metal plate pair” in claim 13.  The limitations of claim 14 (now incorporated into claim 13) interact with the “metal plate pair” limitation of claim 13 in such a way as to make the interpretation of the prior art document used to reject claim 13 untenable.  In the rejection of claim 13 relied upon calling a section of elements 31a and 31b of Wada in which positioning holes are made the “metal plate pair” and another section of the same elements the “two leaf strings”, but claim 14 requires that both the “metal plate pair” and the “leaf spring” have positioning holes and there are not two sections with holes in Wada.  Using different names to refer to different areas of a unitary member which have different functions is a reasonable position to take but using two names to refer to the same area is not, and that’s why Wada could not be reasonably considered as disclosing the structure required by the combination of claims 13 and 14. 
As claim 1 does not have a metal plate pair where each of the metal plates has two positioning holes, this interaction between limitations does not exist.  As currently written the same logic which was previously used to reject claim 2 applies to amended claim 1, as explained in the updated rejections below.  The rejections have additionally been updated to reflect the change in scope brought by the claims now reciting “thermo-compression” instead of “thermal pressing” with the rejections now using the publication of the Taiwanese parent application of Lu, which recites the use of thermo-compression.
Claims 13 and 15-19 are allowed.  Claims 4 and 6 are now objected to containing allowable subject matter but depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US Patent 7,697,216 B2) in view of Tong et al (US Patent 7,545,591 B1, previously cited), Tanaka et al (US Patent 8,885,270 B2, previously cited), and Lu (TW 201203758 A, English machine translation attached, this is the Taiwanese parent of the previously cited US 8,199,421).
With regard to claim 1: Wada discloses a camera module (combination of lens drive device 10 and an undrawn image sensor, see column 5 lines 20-22 and 39-40, the camera module comprising: a metal yoke having an opening (metal yoke is the combination of 16 and 18, both of which are formed of metal per column 5 lines 64-65 and column 7 lines 34-35, the opening of the yoke is the upper open region of element 16 and aperture 180 of 18 which allows light to pass into the module); a holding base 19 connected to the metal yoke to define an inner space, the holding base having a through hole which is corresponding to the opening of the metal yoke (to allow light to pass from the lens region of the module to an attached image sensor); a barrel (combination of 15 and 12) which is movably disposed in the inner space; a plurality of lenses 121-123 disposed in the barrel; a leaf spring pair 31a and 31b which comprises two leaf springs which are located on the same plane and connected to the barrel, with each of the leaf springs comprising at least two positioning holes 312c for connecting to the barrel (see column 11 lines 8-13); and a coil element (combination of drive coils 141 and 142) which surrounds an outer surface of the barrel (see Figure 3B and 3C) with one end electrically connected to one leaf spring of the leaf spring pair and the other end electrically connected to the other leaf spring (see column 9 lines 1-46), with the connection points 302a and 302b for each end of the coil disclosed in the drawings as being between the positioning holes of the corresponding leaf spring (as seen in Figures 4B and 5B). Each of the leaf springs of the leaf spring pair of Wada are shown in Figure 5B as comprising an inner fixing portion 312 connected to the barrel, with the positioning holes being disposed on the inner fixing portion.
Wada does not disclose that the barrel is plastic, that the lens elements are plastic, or that the coil element is connected to the leaf spring by a thermo-compression method.  Wada instead discloses that the coil wire is soldered to the leaf springs, see column 9 lines 1-46.
Use of plastic to form lens barrels and lenses is however well known in the art as a cost saving measure, see Tong column 4 lines 13-25 (regarding the use of plastic for a lens barrel) and Tanaka column 9 lines 20-41 (regarding the use of plastic for lens elements).
Lu teaches that it is desirable to use a thermo-compression method instead of soldering to secure coil ends to leaf springs in a lens module.  See ¶0011 teaching that using a thermocompression method results in less potential thermal damage to the elements and increases the yield of the process by eliminating flux.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera module of Wada to use plastic for the lenses and lens barrel in order to reduce the cost of the module, and to use a thermo-compression method instead of soldering to connect the coil to the leaf spring pair in order to improve the overall yield of the manufacturing process.

With regard to claim 2: The leaf springs of Wada include an outer fixing portion (outer side connecting parts 311a-311d) connected to the holding base (using protrusions 192 on the base, see column 11 lines 4-6); and an elastic portion connected to the inner fixing portion and the outer fixing portion (elastic arm parts 313a-313d).

With regard to claim 3: The inner fixing portion of Wada is drawn as including a thickness reducing area disposed between the at least two positioning holes with the end of the coil element being connected to the thickness reducing portion (see Figure 4B and 5B, the location where the coil wire is affixed is drawn as being notably thinner in the radial direction than the rest of the inner fixing portion, creating a notch on the inside edge of the inner fixing portion.

With regard to claim 5: The Inner fixing portion of Wada comprises a flexible structure disposed between the at least two positioning holes.  This flexible structure is the portion of element 312 which is between the holes, flexible due to being made of the same material in the same thickness as the rest of the leaf spring per column 6 lines 13-20.

With regard to claim 7: The elastic portions of the leaf springs overlap along a radial direction perpendicular to an optical axis. See annotated Figure 5B below, showing a radial line which overlaps with element 312, 313d, and 311d.  Similar radial lines can be drawn for the other elastic portions of the leaf springs.

    PNG
    media_image1.png
    709
    803
    media_image1.png
    Greyscale


With regard to claim 8: In the Camera of Wada the elastic portion is shown as being disposed such that there exist radial directions perpendicular to the optical axis in which the inner fixing portion 312 and the elastic portion 313a-d of the leaf springs do not overlap.  Figure 5B as annotated below indicates two such radial directions.

    PNG
    media_image2.png
    709
    793
    media_image2.png
    Greyscale


With regard to claim 12: Wada discloses that the camera module is integrated into an electronic device by combining the camera module with an image sensor (see column 5 lines 20-22 and 39-40).
Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Tong, Tanaka, and Lu as applied to claim 1 above, in further view of Hubert et al (US Patent 10,534,154 B2, previously cited).
With regard to claim 9: Wada does not disclose that the barrel is formed as a threadless structure, instead showing the use of a threaded lens holding portion as part of the barrel.
Hubert teaches that it is preferable to form a lens barrel for use in a camera module as a threadless structure in order to prevent the lens barrel from being loosened by impacts.  See column 1 lines 20-33 teaching the shortcomings of threaded structures, and column 8 line 57 though column 9 line 9 discussing use of a threadless barrel structure instead to prevent the lens from becoming detached from the rest of the camera module with the device in which the module is installed experiences a drop event. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have made the barrel member of Wada to have a threadless design as in Hubert in order to prevent the barrel from coming loose when a device is dropped by a user.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Tong, Tanaka, and Lu as applied to claim 1 above in further view of Zhou (CN 204807787 U, Previously cited).
With regard to claims 10 and 11: Wada does not disclose that the lens barrel is such that one end of the barrel away from the holding base is circular-shaped and the other end of the barrel is polygonal-shaped, with the coil element surrounding the end of the barrel which is polygonal-shaped.  The barrel of Wada is instead circular for the entire length of the barrel.
Zhou teaches a camera module arrangement in which the lens barrel includes a polygonal portion around which the drive coil is arranged (best seen in Figures 1, 2, and 4A).  This arrangement is taught as allowing for more stable and efficient actuation, see ¶0080.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the portion of the circular barrel of Wada around which the coil is disposed and which faces the drive magnets of the camera module to be polygonal in shape in order to improve the stability and efficiency of the actuation as taught by Zhou.

Claims 13, 15-19 are allowed.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852